United States Court of Appeals for the Federal Circuit

                                         ERRATA


                                    February 22, 2010



Appeal No. 2008-5181, HONEYWELL INTERNATIONAL v. US

Precedential Opinion

Decided: February 18, 2010


Please correct the following:

On page 10, line 17, delete “district court’s” and insert --Court of Federal Claims’--

On page 11, lines 15-17, delete both “disclose” and insert --discloses--

On page 17, line 16, delete “describers” and insert --describes--